Citation Nr: 0619357	
Decision Date: 06/30/06    Archive Date: 07/07/06

DOCKET NO.  04-31 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to special monthly compensation (SMC) based 
on the claimed loss of use of both feet.

2.  Entitlement to specially adapted housing or a home 
adaptation grant.  


REPRESENTATION

Appellant represented by:	Clayte Binion, Attorney at Law


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The veteran had active service from September 1952 to 
September 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 2004 and February 2005 rating 
decisions by the above Department of Veterans Affairs (VA) 
Regional Office (RO).  This case was previously before the 
Board in August 2005, and was remanded for additional 
development and readjudication.  

The Board rendered a decision on the merits in this case on 
March 1, 2006.  The appellant's attorney then filed a motion 
for reconsideration, essentially on the basis that there was 
additional pertinent evidence which was in the possession of 
VA but not available to the Board at the time the decision 
was entered.  On May 18, 2006, the Board, sua sponte, vacated 
the March 2006 decision, thus rendering the motion for 
reconsideration moot and restoring the pendency of the 
appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification when further action is required on the part of 
the appellant.


REMAND

The veteran has submitted additional evidence since the 
issuance of the supplemental statement of the case (SSOC) in 
December 2005.  The additional evidence includes information 
which is arguably pertinent to the issues on appeal, and 
consists of VA medical treatment records which note the 
veteran's evaluation for a motorized wheelchair.  Although 
such records may be pertinent to the SMC and specially 
adapted housing claims, the veteran was not afforded a SSOC.  
Such action is required by 38 C.F.R. § 19.37.  The Board 
further notes that the veteran has not submitted a written 
waiver of his right to have the evidence initially reviewed 
by the RO pursuant to 38 C.F.R. § 20.1304.

In addition, there are other reasons for remanding the case, 
as follows.  

The veteran seeks SMC based upon loss of use of both feet.  
In essence, he asserts that as a practical matter he has no 
remaining function in his feet due to service-connected cold 
injury residuals.  Although he has been afforded several VA 
examinations, most recently in December 2005, the available 
clinical evidence of record is unclear as to whether he has 
loss of use of one or both lower extremities or feet which 
meets the regulatory criteria enumerated in 38 C.F.R. §§ 
3.350(a)(2) and 4.63 as a result of his service-connected 
disability.  Moreover, review of the various numerous 
examinations and studies of the veteran's lower extremities 
has revealed various explanations for his symptoms, including 
diabetes as well as the currently service connected cold 
weather injury residuals.  Thus, the issue for the Board's 
determination is, essentially, whether the evidence 
demonstrates that the veteran's service-connected disability, 
on its own, has resulted in permanent loss of use of one or 
both legs and/or feet.  

Since a medical opinion that addresses these specific 
requirements is needed, the Board finds that the veteran 
should be afforded another examination in order to obtain 
such an opinion.  The examiner should, to the extent 
possible, distinguish symptoms attributable to cold weather 
injury residuals from those attributable to the non-service-
connected diabetes.  The Board points out that if it is not 
medically possible to distinguish the effects of service-
connected and non-service-connected conditions, the 
reasonable doubt doctrine mandates that all signs and 
symptoms be attributed to the veteran's service-connected 
condition.  See Mittleider v. West, 11 Vet. App. 181 (1998); 
38 C.F.R. § 3.102 (2005).

The Board regrets the further delay; however, existing law 
and regulations mandate a return of this file to the RO for 
due process consideration.  Therefore, this case is REMANDED 
to the RO for the following action:

1.  The veteran should be scheduled for a 
VA examination specifically designed to 
determine eligibility for SMC based on 
loss of use of both feet, and specially 
adapted housing benefits.  The examiner, 
who is not to take into account the 
veteran's age in making this 
determination, should specifically 
accomplish the following:

a.  Specifically comment on the 
actual function remaining in the 
veteran's lower extremities and 
whether the service-connected 
disability, alone, produces such 
impairment by itself that the acts 
of balance, propulsion, etc., could 
be accomplished equally well by a 
below-the-knee amputation stump with 
prosthesis.  In this regard, the 
examiner must be advised that the 
only service-connected disability is 
the left ankle fracture.  Discuss 
the relative proportion of impact of 
this disability, specifically, on 
the veteran's ability to use his 
lower extremities.  But also, if 
possible, a description or numerical 
indication of how weak the veteran's 
legs are, and the extent to which 
this hinders his ability to walk, 
would be helpful.

b.  State whether any service-
connected disability can be 
described as involving "ankylosis" 
of a joint, and, if so, estimate the 
severity of any ankylosis shown.

c.  State whether there is a 
shortening of a lower extremity of 
31/2 inches or more due to service-
connected disability.

d.  Identify the presence of any 
circulatory deficits in either foot 
or "footdrop" due to service-
connected disability.

2.  The VA examiner should also review 
the criteria for awarding specially 
adapted housing and determine whether 
disabling residuals which can be 
attributed to service-connected 
disability, result in loss or loss of use 
of both hands; or loss or loss of use of 
either lower extremity; or loss of one 
lower extremity together with residuals 
of organic disease or injury 
significantly affecting balance or 
propulsion sufficient to preclude 
locomotion without the aid of braces, 
crutches, a cane, or a wheelchair; or a 
loss of use of one lower extremity 
together with the loss of use of one 
upper extremity.  

3.  The RO should readjudicate the claims 
by evaluating all evidence obtained after 
the last SSOC was issued.  If the 
benefits sought on appeal remain denied, 
the RO must furnish the veteran and his 
representative an appropriate SSOC and 
allow them a reasonable period of time to 
respond.  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal, including 
VCAA and any other legal precedent. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate




action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2005).



